Citation Nr: 0621708	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968, and from April 1971 to October 1988.

This matter comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2003 
decision of the VA Regional Office (RO) in Indianapolis, 
Indiana that denied separate compensable ratings for each ear 
affected by tinnitus.


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's representative asserts that the appellant is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because he has ringing in each 
ear.  

In a February 2003 determination, the RO denied separate 10 
percent ratings for tinnitus in each ear.  The veteran 
appealed that decision.  The RO concluded that under 
38 C.F.R. § 4.87, Diagnostic Code 6260, there was no 
provision that allowed for assignment of a separate 10 
percent evaluation for tinnitus in each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006), the Federal Circuit 
reversed the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay on 
adjudication of tinnitus rating cases.)

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent 
under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's claim of 
entitlement to separate 10 percent ratings must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit).  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations provide that upon the 
submission of a substantially complete application for 
benefits, VA is required to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As explained above, the veteran's claim lacks legal merit.  
Therefore, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See e.g., Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  


ORDER

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


